Title: Thomas Jefferson to Peter S. Du Ponceau, 17 January 1818
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


                    
                        Dear Sir
                        Monticello
Jan. 17. 18.
                    
                    Your favors of the 5th & 6th are recieved, and I am sorry it is not in my power to interest any of the Indian agents for you & particularly those of the 4. Southern tribes. these are all new men to me. mr Meigs Agent with the Cherokees would be the most likely to be useful to you.
                    
                    I recieved last night a letter from mr Harrison, who had been so kind as to give me the pocket MS. of Westover which I had committed to your deposit, and to borrow for me the folio MS. which I mentioned to you in a former letter. he informed me that the owner of this last will not consent that it shall go out of my hands, but consents to my retaining it until I shall have made any extracts from it I chuse. if therefore both your MSS. are defective in any particular date or passage, if you will designate it to me, I will extrc extract from the folio what may be necessary to supply the lacuna. if the government returns my Louisiana MS. it shall certainly be sent to you. I repeat to you the assurance of my great esteem & respect
                    Th: Jefferson
                